The opinion of the Court was delivered by Mr. Chief Justice Murray.
Mr. Justice Terry concurred.
This was an action in the Court below, to recover the balance of an account due from the defendants to Jonathan Nutt, and by him assigned to Ryan & Callahan, the present plaintiffs. The assignment is in these words : “ Assigned to Ryan & Callahan, Jonathan Nutt.”
The answer admits the amount due upon account, but denies any knowledge of the genuineness of the assignment.
On the trial, the defendants objected to the admission of the assignment, and the Court allowed the plaintiffs to fill up the same by adding the words, “ For value received, 1 hereby assign the within account •” leaving the names to stand.
It is contended that this account was not assignable, so as to enable *248the assignee to maintain an action, in his own name, under the provisions of the fourth section of the amended Practice Act, passed May 15th, 1854. The right of assignment existed before the passage of the Act, and the right of the assignee to sue in his own name, is given by the first section of the amended Practice Act, passed May 7th, 1855.
There was no error in permitting the plaintiffs to fill up the assignment ; it was sufficient in the first pla.ee, and in this view the additional words may be treated as surplusage.
In the case of Lacey v. Collins, 2 Southard N. J. Rep., 489, cited by the appellants, it was held, that the assignee could not sue in his own name, and if he could, the simple endorsement of the assignor’s name on the hack, was not a sufficient evidence of assignment. This case differs from the one before us; first, because our statute authorizes such assignments, and second, because the endorsement is sufficient to show the intention of the parties.
Judgment affirmed.